Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00241-CV

                     IN THE INTEREST OF J.E.P. and E.D.P., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00213
                         Honorable Karen Crouch, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
No costs of court are taxed in this appeal.

       SIGNED October 10, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice